DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not support for limitation “the information comprises one or more JavaScript Object Notation (JSON) pointers that indicate the one or portions to which the inter- domain security protection is to be applied or removed”. Applicant is humbly asked to show the portion of the specification that provides support for the limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11 and 20-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman et al. (US-20080133729), and further in view of Borthakur (US-20150324215).
a.	Referring to claims 1 and 20:
	Regarding claims 1 and 20, Fridman teaches a method performed by network equipment in one of multiple different core network domains of a wireless communication system, the method comprising: receiving a message that has been, or is to be, transmitted between the different core network domains (Para 43…. message transmission); applying inter-domain security protection to, or removing inter-domain security protection from, one or more portions of the content of a field in the message according to a protection policy that includes information indicating to which one or more portions of the content inter-domain security protection is to be applied or removed (Para 37, 43 and 47…. applying inter-domain security policy according to a protection policy. Authorization policy of encoding decoding or encrypting/decrypting messages across domains); and forwarding the message, with inter-domain security protection applied or removed to the one or more portions, towards a destination of the message (Para 44 and 47… domain policy enforcement to apply the policy).  
Fridman fails to teach the information as a Javascript Notation (JSON). However, expressing data or information in JSON is well known I the art and taught by Borthakur in Para 22 (information/messages expressed in Javascript Object notation (JSON) format). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to express the information in JSON as taught by Borthakur for the purpose of providing a high level of interoperability
a.	Referring to claims 2 and 21:
	Regarding claims 2 and 21, the combination of Fridman and Borthakur teaches the method of claim 1, wherein the messag
a.	Referring to claims 3 and 22:
	Regarding claims 3 and 22, the combination of Fridman and Borthakur teaches the method of claim 2, wherein the HTTP messagpath field, and wherein the content of the path field is a request Uniform Resource Identifier, URI (See the rejection in claims 1 and 2 and in Para 39…. web-based request comprising URI).  
a.	Referring to claims 4 and 23:
	Regarding claims 4 and 23, the combination of Fridman and Borthakur teaches the method of claim 1, wherein the information includes one or more regular expressions that indicate the one or more portions (Para 49 and 39…. information format).  
a.	Referring to claims 6 and 25:
	Regarding claims 6 and 25, the combination of Fridman and Borthakur teaches the method of claim 1, wherein the protection policy further indicates, for each of the one or more portions, a type of inter-domain security protection to be applied or removed, and wherein, for each of the one or more portions, the type of inter-domain security protection to be applied or removed comprises confidentiality protection and/or integrity protection (Para 37…. protection to be applied includes privacy, security, etc.).  
a.	Referring to claims 7 and 26:
	Regarding claims 7, the combination of Fridman and Borthakur teaches the method of claim 1, wherein the protection policy is included in the message (Para 43…. message including policy).  
a.	Referring to claims 8 and 27:
	Regarding claims 8 and 27, the combination of Fridman and Borthakur teaches the method of claim 1, further comprising, responsive to receiving the message, transmitting a discovery request to a network repository function, NRF, requesting discovery of the protection policy for protecting the messagdiscovery request (Para 43… policy mediation module for discovering the protection policy to be enforced/applied).  
a.	Referring to claims 9 and 28:
	Regarding claims 9 and 28, the combination of Fridman and Borthakur teaches the method of clam 1, further comprising receiving the protection policy from network equipment in a path that the message takes from a source of the message to the destination of the message (Para 43… domain policy mediation module).  
a.	Referring to claims 10 and 29:
	Regarding claims 10 and 29, the combination of Fridman and Borthakur teaches the method of claim 1, wherein the method is performed by Security Edge Protection Proxy, SEPP (Para 39… edge proxies).  
a.	Referring to claims 11 and 30:
	Regarding claims 11 and 30, the combination of Fridman and Borthakur teaches the method of claim 10, wherein the SEPP comprises SEPP in a visited network, vSEPP, and SEPP in a home network, hSEPP (See Fig 2. Edge proxy A and B).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497